Exhibit 10.3 Form of loan agreement.




SIX MONTH NOTE &
SECURITY AGREEMENT


HUNT GLOBAL RESOURCES, INC., a Colorado Corporation located at 24 Waterway
Avenue, Suite 200, The Woodlands, Texas 77380, a Colorado corporation,
hereinafter referred to as ``Debtor'' in this note and security agreement,
promises to pay to the order of
_______________________________________________________ hereinafter referred to
as ``Secured Party,'' the principal amount of ______________________ or so much
as may be outstanding, together with interest on the unpaid principal balance.
Interest shall be calculated from the date of this note until paid.


Payment in full is due on August 7, 2012.


Interest is computed on a 365/365 simple interest basis.


Fixed Interest Rate


The interest rate on this note is ten percent (10%) per annum.
Grant of Security Interest


Debtor grants to Secured Party in this agreement, a security interest in its
property, tangible and intangible, including but not limited to: all accounts,
now existing or subsequently arising; all contract rights of Debtor, now
existing or subsequently arising; all claims and causes of action, now existing
or subsequently arising; all accounts receivable, now existing or subsequently
arising; all chattel paper, documents, and instruments related to accounts; all
inventory, furniture, fixtures, equipment, and supplies now owned or
subsequently acquired; and the proceeds, products, and accessions of and to any
and all of the foregoing (the “Collateral”).


 
 

--------------------------------------------------------------------------------

 
This security interest is granted to secure the debt evidenced by this note and
agreement and all costs and expenses incurred by Secured Party in the collection
of the debt.


Performance


Debtor agrees:


1. To pay all obligations when due and perform fully all of the Debtor's duties
under and in connection with this note and security agreement.


2. To keep the Collateral in good order and repair, to maintain it at Debtor's
premises, to use the Collateral for its intended purposes only, and to refrain
from encumbering, selling, or leasing any of the Collateral, or permitting it to
be encumbered, seized, or transferred.


Default and Remedies of Secured Party


Default in payment or performance of any of the obligations or default under any
agreement evidencing any of the obligations is a default under this agreement.
On default, the Secured Party may declare all obligations immediately due and
payable and will have the remedies of a secured party under the Texas Business
and Commerce Code, as well as any other remedies existing under applicable law
or by agreement between the parties.


Upon default, including failure to pay upon final maturity, the total sum due
under this note will bear interest from the date of acceleration or maturity at
the highest legal interest rate.


Acceleration


Debtor agrees that, if, at any time prior to the due date of this note as stated
herein, Debtor shall sell any of its assets more specifically known as Carbon
Green or the Conroe Mining Lease, or should Debtor securitize the Conroe Mining
Lease, then and in such case all of the obligations of the Debtor will, at the
option of the Secured Party, become due and payable immediately without demand
or notice.


Premium


In addition to the principal and interest accrued herein, Debtor agrees to pay
Secured Party the following premium:


a.) 5% of the principal amount stated herein if the note is paid in full within
60-days from the date of execution, on or before April 7, 2012;
b.) 7.5% of the principal amount stated herein if the note is paid in full
within 90-days from the date of execution, after April 7, 2012 and on or before
May 7, 2012; or
c.) 10% of the principal amount if the note is paid in full within 180-days from
the date of execution, after May 7, 2012.


General Provisions


This agreement contains the entire understanding of Debtor and Secured Party.
Its provisions are to be governed by and interpreted in accordance with Texas
law.


If the payment obligation under this Note is not paid when due, the Borrower
agrees to pay all costs of collection, including reasonable attorney fees,
whether or not a lawsuit is commenced as part of the collection process.


It is the intention of the Debtor and the Secured Party to conform strictly to
the usury laws applicable to the Secured Party. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law then, in that event,
notwithstanding anything to the contrary herein, it is agreed as follows: (i)
the aggregate of all consideration which constitutes interest under applicable
law and is contracted for, taken, reserved, charged or received under the note
or otherwise in connection with the note shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be credited
by the Secured Party on the principal amount of the note (or, if the principal
amount of the note shall have been paid in full, refunded to the Debtor); and
(ii) in the event that the maturity of the note is accelerated or in the event
of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to the Secured Party may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for herein or otherwise shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by the Secured Party on the principal amount
of the note (or, if the principal amount of the note shall have been paid in
full, refunded by the Secured Party to the Debtor). All calculations made to
compute the rate of interest that is contracted for, taken, reserved, charged or
received herein or otherwise in connection with the note shall, for the purpose
of determining whether such rate exceeds the maximum amount allowed by law
applicable to the Secured Party, be made, to the extent permitted by such
applicable law, by amortizing, prorating and spreading in equal parts during the
period of the full stated term herein all interest at any time contracted for,
taken, reserved, charged or received by the Secured Party in connection
therewith. To the extent that the maximum nonusurious rate is determined by the
laws of the State of Texas, the maximum nonusurious rate shall be determined by
reference to the indicated rate ceiling (as defined and described in the Texas
Finance Code, as amended) at the applicable time in effect.


 
 

--------------------------------------------------------------------------------

 
EXECUTED by the Debtor on February 7, 2012.




DEBTOR:


HUNT GLOBAL RESOURCES, INC.




BY: ________________________________
Printed Name:_____________________
Its:______________________________


 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 